Citation Nr: 0836889	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement of medical services provided by 
Alegent Health Midlands on February 22, 2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) located in Lincoln, 
Nebraska.  

The veteran testified before the undersigned at a video 
conference hearing which was conducted in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran filed a claim of entitlement to payment or 
reimbursement of the unauthorized private medical expenses 
incurred on February 22, 2006 in connection with treatment 
received from Alegent Health Midlands.  In July 2007, the 
VAMC in Lincoln, Nebraska denied the claim.  The VAMC 
determined that the veteran was not treated for a service-
connected disability and VA facilities were feasibly 
available to provide the care.

The veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to 
treatment received on February 22, 2006, pursuant to the 
Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002. 

The veteran has testified before the undersigned in September 
2007 that VA medical facilities were not feasibly available 
to him at the time he required treatment.  He testified that 
he had been informed that the local VA facility could only 
receive ambulatory patients which precluded his admission via 
ambulance on a stretcher.  The Board finds that a remand is 
required in order to contact the VA facility referred to by 
the veteran to determine if, in fact, that facility was 
unable to admit non-ambulatory patients on February 22, 2006.  

The claim was originally denied due to the fact that it was 
determined that VA facilities were reasonably available to 
provide the care required.  The statement of the case which 
was issued in January 2007, however, also references the fact 
that the veteran had experienced symptoms for several days 
without any contact with VA during the time.  This language 
seems to suggest that the veteran's medical condition was not 
of an emergent nature.  This would seem to conflict with the 
prior finding that the claim was denied only due to the 
availability of VA facilities.  Based on this conflict, the 
Board finds that a medical opinion should be obtained to 
determine if, in fact, the treatment received by the veteran 
on February 22, 2006, was required due to the emergent nature 
of the disability for which treatment was rendered and 
whether or not VA or other government facilities were 
reasonably available to render the required treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical facility 
located in Omaha, Nebraska to determine 
if this facility was incapable of 
admitting non-ambulatory patients on 
February 22, 2006, ostensibly due to 
emergency room construction, and also 
determine if any other VA or government 
facilities were available to render the 
required care.  Provide the distances 
from the veteran's home to the VA or 
government facility or facilities which 
were found to be available.  

2.  Thereafter, forward the veteran's 
claims file to an appropriate VA 
physician for review and an opinion 
responding to the following question:

Were the medical services provided to the 
veteran on February 22, 2006, by the non-
VA facility rendered in a medical 
emergency?  In this regard, was the 
treatment of such a nature that delay in 
obtaining the treatment would have been 
hazardous to life and health? 

If it is determined that the veteran was 
treated for a medical emergency 
condition, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to be treated at Alegent Health 
Midlands.  The physician should also 
address whether VA had the ability to 
provide immediate treatment and, if not, 
whether any delay in treatment would have 
had a negative impact on the veteran's 
health.

The examiner must indicate in the opinion 
that pertinent documents in the claims 
file were reviewed.  The rationale for 
all opinions must be provided.

3.  Thereafter, readjudicate the issue of 
entitlement to reimbursement of medical 
services provided by Alegent Health 
Midlands on February 22, 2006.  If the 
decision remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

